Citation Nr: 1135040	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service from July 1968 until May 1974.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2007 rating decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines that denied service connection for allergic rhinitis, tinnitus and a low back disorder. 

By Board decision in June 2009, service connection for tinnitus was denied.  The issues of entitlement to service connection for a low back disorder and allergic rhinitis were remanded for further development.  

By rating action dated in March 2011, service connection for allergic rhinitis was granted.  This is the full grant of this benefit sought on appeal and it is no longer for appellate consideration. 

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed chronic low back pain in service that continued and resulted in current disability for which service connection should be granted.

Service treatment records reflect that in early February 1974, the appellant was seen for complaints of back pain without a history of trauma.  It was noted that there was a history of strain approximately one month before.  A week later, he requested to be checked by a medical officer for back pain resulting from a strain approximately a month before.  When examined, there was tenderness over the thoracolumbar paraspinal muscles.  The examination was otherwise negative.  Valium was prescribed.  Some 11 days later, he sought clinical attention for complaints of feeling nauseated and an aching back.  It was noted that he could not provide a history of recent injury or other cause for his symptoms.  Medication was prescribed.  In April 1974, the appellant was seen once again for complaints of low back pain that he indicated he had had for several months.  It was reported that the back appeared normal.  He had full range of motion without evidence of muscle spasm.  Aspirin and back exercises were prescribed.  The following day, on examination in April 1974 for discharge from active duty, the Veteran's spine and musculoskeletal system were evaluated as normal.  On the Report of Medical History, he wrote that he was in good health.  It is noted that he initially checked that he did not have recurrent back pain, but appears to have crossed this out to reflect that he did not know if he had recurrent back pain.

The Veteran submitted an authorization for release of medical records from Dr. O. Bautista indicating that the physician had treated him for back pain from 1980s.  When contacted, Dr. Bautista wrote in October 2006 that the appellant had never been seen in his office.  The Veteran stated in a correspondence dated in February 2007 that this was incorrect and that he had been treated by Dr. Bautista.  Subsequently received were clinic notes for the Veteran dated between 1994 and 1998 from Suffolk Family Medicine Associates, P.C., showing Dr. Bautista as a practitioner.  The progress notes are for the most part illegible, but reflect a notation of upper and low back pain in July 1998.  The Board is of the opinion that Dr. Bautista should be contacted for earlier clinical records, as well as a clinical report indicating when he first saw the Veteran for back pain, what he was treated for, and a diagnosis(es).  The appellant should also be requested to separately contact Dr. Bautista in this regard.


Accordingly, the case is REMANDED for the following actions:

1.  Contact Dr. O. Bautista and request that he provide records for the Veteran dating back to the 1980s, as well as a typed medical statement indicating when he first saw the Veteran for back pain, the reported history/nature/etiology of back pain, dates of treatment for low back complaints, as well as the diagnosis(es) of such.  

2.  The Veteran should be contacted and asked to obtain the above-requested records and a legible report from Dr. Bautista.

3.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


